           Case 6:17-cr-10142-EFM Document 131 Filed 03/20/19 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA

                         Plaintiff,

      v.                                                Case No. 17-CR-10142-EFM

BOGDANA ALEXANDROVNA MOBLEY,
aka BOGDANA ALEXANDROVNA
OSIPOVA,

                         Defendant.



            UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION FOR
                      JUDGMENT OF ACQUITTAL (Doc. 129)

       On a motion for judgment of acquittal under Federal Rule of Criminal Procedure 29, the

court must uphold the jury’s verdict of guilty if “any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” United States v. Haber, 251 F.3d 881,

887 (10th Cir. 2001) (citation and internal quotation marks omitted). In other words, the court can

reverse a jury’s verdict only if it concludes that no reasonable juror could find the defendant guilty.

United States v. Dewberry, 790 F.3d 1022, 1028 (10th Cir. 2015); United States v. Magleby, 241

F.3d 1306, 1312 (10th Cir. 2001).

       When reviewing a sufficiency of the evidence argument, the court “must ask only whether

taking the evidence—both direct and circumstantial, together with the reasonable inferences to be

drawn therefrom—in the light most favorable to the government, a reasonable jury could find

[defendant] guilty beyond a reasonable doubt.” Magleby, 241 F.3d at 1311–12 (citation and

internal quotation marks omitted). “[T]he evidence necessary to support a verdict need not



                                             Page 1 of 5
         Case 6:17-cr-10142-EFM Document 131 Filed 03/20/19 Page 2 of 5




conclusively exclude every other reasonable hypothesis and need not negate all possibilities except

guilt.” Id. at 1112 (citation and internal quotation marks omitted). And, “where conflicting

evidence exists,” the court must “not question the jury’s conclusions regarding the credibility of

witnesses or the relative weight of evidence.” Id. Instead, the court simply must “determine

whether [the] evidence, if believed, would establish each element of the crime.” United States v.

Vallo, 238 F.3d 1242, 1247 (10th Cir. 2001) (quoting United States v. Evans, 42 F.3d 586, 589

(10th Cir. 1994) ). The court thus must give “considerable deference to the jury’s verdict.”

Dewberry, 790 F.3d at 1028 (citation and internal quotation marks omitted).

       The evidence presented at trial included direct testimony from Brian Mobley regarding the

defendant’s threat to take, and subsequently taking of, S.M. to Russia. Brian Mobley’s testimony

showed the defendant’s taking of S.M. to Russia was followed by various demands and threats for

Brian to undertake action, issued via text messaging and Skype, in interstate and foreign

commerce. Brian Mobley’s testimony provided context for the subsequent communications with

the defendant, i.e., that the defendant continued to withhold physical access (in violation of the

Sedgwick County domestic orders) to S.M. throughout the period of communications.

Government’s Exhibits 35a and 35b directly addressed specific instances of threats to kidnap (to

continue to retain) S.M., for Counts 2 and 3 respectively.

       Government’s Exhibit 35a showed the defendant leveraging access to S.M. for money

and property, at a time when the defendant continued to retain S.M. in Russia. Because the

defendant’s demands were made in combination with the defendant’s continued retention of

S.M. in Russia, the jury could reasonably conclude the defendant’s intent was to communicate a

credible threat from the defendant to persist in that conduct unless Brian Mobley paid money or

provided something of value. Page 1 of the Government’s Exhibit 35a showed the defendant



                                           Page 2 of 5
         Case 6:17-cr-10142-EFM Document 131 Filed 03/20/19 Page 3 of 5




stating “We live in Russia” and “I am 100% compliant with Russian court orders,” a fairly clear

indication of the defendant’s intention to continue to remain in Russia in derogation of Brian

Mobley’s lawful court-ordered parental rights. The defendant then stated “You can and should

see your children Brian! You also should start to make child support payments asap.” For Brian

Mobley to “see” the children, physically or via Skype, the defendant made clear that such

required payment of money. Page 2 continued the communication, in which Brian Mobley

responded, “I am not sending you a dime until you bring them back to the US.” The defendant

indicated that she was not going to do that, by stating “And that’s the answer to your question

then.” Again, the clear implication is that “seeing” the children, physically and in his custody,

was going to be conditioned upon Brian Mobley paying money to the defendant. Page 3 of

Government’s Exhibit 35a made abundantly clear the defendant’s intention to continue to retain

S.M. in Russia unless there was an exchange for value, as she stated the following:




On its face, these communications showed the defendant demanding money from Brian Mobley

as a condition-predicate to returning S.M. to the United States, where Brian might have custody

of the child.

        Likewise, for Count 3, Government’s Exhibit 35b showed a communication made while

the defendant retained S.M. in Russia. In this communication, the defendant provided Brian

Mobley with three options, starting from the premise that “your children reside in Russia.” The

defendant told Brian to 1) pay the child support or 2) reach a separate agreement for an amount of

money, and then she would “establish schedule that will be convenient for our daughters and you

to… maybe meet in Poland every half a year or so.” The third option involved non-payment and


                                            Page 3 of 5
          Case 6:17-cr-10142-EFM Document 131 Filed 03/20/19 Page 4 of 5




the threat “we will not have any further communication with you.” On its face, this communication

showed the defendant demanding money from Brian Mobley in exchange for placing S.M. in his

custody (albeit in Poland).

         Given the undisputed fact that the defendant had taken and retained S.M. in Russia, and

continued to do so before and after the above statements, a reasonable jury could have found the

above communications were neither idle talk nor a joke. In light of the defendant’s removal of the

children, and her leveraging access for money, the jury could reasonable conclude the above

communications were actual and credible threats by the defendant, designed to communicate her

intention to retain S.M. in Russia unless and until Brian Mobley paid money or provided things of

value.

         The defendant does not challenge that the communications were hers, nor that the

communications were in interstate/foreign commerce. The defendant’s challenge is to the meaning

and intention behind the communications. Those issues were resolved by the jury, in a reasonable

and rational manner, against the defendant. Viewing the evidence in the light most favorable to

the government, this Court should find a reasonable jury could find guilt as to Counts 2 and 3

beyond a reasonable doubt. This Court should deny the defendant’s motion.



                                                    Respectfully submitted,

                                                    STEPHEN R. McALLISTER
                                                    United States Attorney


                                                    s/Jason W. Hart
                                                    JASON W. HART
                                                    Kan. S. Ct. No. 20276
                                                    Assistant U.S. Attorney
                                                    District of Kansas
                                                    301 N. Main, Ste. 1200

                                           Page 4 of 5
         Case 6:17-cr-10142-EFM Document 131 Filed 03/20/19 Page 5 of 5




                                                     Wichita, Kansas 67202
                                                     Tel: 316-269-6481
                                                     Fax: 316-269-6484
                                                     Email: Jason.hart2@usdoj.gov




                                CERTIFICATE OF SERVICE


        I certify that on March 20, 2019, I electronically filed the foregoing with the clerk of the
court by using the CM/ECF system which will send a notice of electronic filing to Murdoch Walker
II, Joshua Lowther, and Craig Divine, attorneys for defendant.


                                                     s/Jason W. Hart
                                                     JASON W. HART
                                                     Assistant United States Attorney




                                            Page 5 of 5
